       Case 1:20-cv-01018-LTS-GWG Document 71 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ROXANNE SMITH,
                                                                      No. 20 CV 1018-LTS-GWG
                                   Plaintiff,

                 -against-                                            ORDER OF DISMISSAL AS
                                                                      AGAINST CAPITAL ONE BANK
                                                                      (USA) N.A.
EXPERIAN INFORMATION
SOLUTIONS, INC., et al.,

                                    Defendant.
-------------------------------------------------------x

                 The attorneys for the parties have advised the Court that this action has been or will

be settled as against defendant Capital One Bank (USA) N.A., which is the sole remaining

defendant in this case. Accordingly, it is hereby ORDERED that this action is dismissed with

prejudice as against Capital One Bank (USA) N.A. and without costs to any party, but without

prejudice to restoration of the claims against that Defendant if settlement is not achieved within

thirty (30) days of the date of this Order. If a party wishes to restore the claims or extend the time

within which they may be settled, the party must make a letter application before this thirty (30)-

day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court to be so ordered.




CAPITAL ONE - 30 DAY ORDER V2                              VERSION DECEMBER 11, 2020                    1
      Case 1:20-cv-01018-LTS-GWG Document 71 Filed 12/11/20 Page 2 of 2




               The case has been resolved as against all other defendants. Accordingly, the Clerk

of Court is respectfully requested to close it on the records of this Court.

       SO ORDERED.

Dated: New York, New York
       December 11, 2020


                                                                /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                                United States District Judge




CAPITAL ONE - 30 DAY ORDER V2                      VERSION DECEMBER 11, 2020                   2
